Exhibit 12 AT&T, INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in millions Year Ended Earnings: Income (loss) from continuing operations before income taxes $ $ $ ) $ $ Equity in net income of affiliates included above ) Fixed Charges Distributed income of equity affiliates 97 Interest capitalized ) Earnings, as adjusted $ $ $ ) $ $ Fixed Charges: Interest expense $ Interest capitalized 73 Dividends on preferred securities - - 4 3 3 Portion of rental expense representative of interest factor Fixed Charges $ Ratio of Earnings to Fixed Charges )
